Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-8, 17, and 19, the prior art fails to teach or suggest a physical downlink control channel processing method, comprising a step of detecting a target physical downlink control channel from the search space based on a second radio network temporary identifier, wherein the first radio network temporary identifier is a radio network temporary identifier of a first device or a second device, the second device communicates with a network via the first device, the second radio network temporary identifier is the radio network temporary identifier of the second device, first downlink control information carried by the target physical downlink control channel is scrambled by using the second radio network temporary identifier, and the first
downlink control information is used to schedule the second device, in combination with other limitations, as specified in the independent claims 1, 17 and 19. 
Regarding claims 9-16, 18 and 20, the prior art fails to teach or suggest a physical downlink control channel processing method, comprising a step of sending, by the network device, a target physical downlink control channel in the search space based on a second radio network temporary identifier, wherein the first radio network temporary identifier is a radio network temporary identifier of a first device or a second device, the second device communicates with a network via the first device, first downlink control information carried by the target physical downlink control channel is scrambled by using the second radio network temporary identifier, the first downlink 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465